 



Exhibit 10.68
The MetLife Non-Management
Director Deferred Compensation Plan
December 2007

 



--------------------------------------------------------------------------------



 



Important Notices
This Program Description provides an overview of the MetLife Non-Management
Director Deferred Compensation Plan (the “Plan”). It is also the official plan
document that legally governs the Plan. This Plan document will govern in every
respect and instance, and replaces and supersedes prior Plan documents.
This Program Description may be updated from time to time to implement changes
in the Plan. Fund performance data will be updated periodically. These updates
will constitute part of the Prospectus distributed with respect to the Plan.
The Plan Administrator may amend, alter or terminate the Plan in accordance with
its terms at any time and for any reason. The Plan was effective on January 1,
2005, and the Plan will continue in effect until it is amended, suspended, or
terminated according to its terms. This Plan was designed to replace the MetLife
Deferred Compensation Plan for Outside Directors and Article VII of the MetLife,
Inc. 2000 Directors Stock Plan, respectively, beginning with 2005 compensation
deferrals; earlier deferrals will remain governed by the earlier plans.
MetLife, Inc. will have the obligation to pay amounts deferred under the Plan.
MetLife, Inc.’s obligations are registered under the Securities Act of 1933, as
amended. Since this is an unfunded plan, your rights or claims against assets or
property are no greater than those of a general unsecured creditor of MetLife,
Inc. Your deferrals may gain or lose value over time; see “Investment Tracking
For Your Deferred Cash Accounts” and “MetLife Deferred Stock Accounts” below.
Shares of MetLife, Inc. common stock paid under the Plan may be shares of
treasury common stock or authorized but unissued common stock.
This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933, as amended.
The date of this Prospectus is December 2007.

2



--------------------------------------------------------------------------------



 



Plan At-a-Glance

     
Purpose
  To provide eligible directors with the opportunity to defer their cash and
MetLife Stock
 
  compensation, thereby deferring payment of federal and most state income taxes
on such
 
  compensation.
 
   
Eligibility
  Directors of MetLife, Inc. who are not employees of MetLife, Inc. or any of
its affiliates.
 
   
Election Options
  •       Deferral amount
 
   
 
  •       Investment tracking funds (for cash deferrals)
 
   
 
  •       Distribution date
 
   
 
  •       Number of distribution payments
 
   
Annual Enrollment
  The 2008 annual enrollment will be open December 6, 2007 — December 28, 2007.
Period
   
 
   
Enrollment Period
  Newly-appointed directors may make a deferral election for fees payable in the
calendar
for New Directors
  year in which they are elected, but must do so by the earlier of the next
Directors meeting
 
  attended for which they earn fees or the 30th day after appointment.
 
   
Investment Tracking
  Your deferred cash compensation accounts will be credited with gains and
losses reflecting
 
  the performance of the investment tracking funds and indices you select.
 
   
Investment Tracking
  Limited to a total of six times per year for future deferrals and existing
account balances.
Fund Changes
   
 
   
Changes in Amounts
  None allowed, except for hardship.
Deferred
   
 
   
Form of Distribution
  Your deferred cash compensation will be paid in cash at the end of the
deferral period.
 
  Your deferred awards of MetLife Stock will be paid in the form of such stock,
with imputed
 
  reinvested dividends, at the end of the deferral period.
 
   
Distribution:
   
 
   
—      Number
  Lump-sum payment or up to 15 annual installments.
 
   
—      Timing
  Beginning upon earlier of 60 days after termination of service as a director
or on a
 
  designated future date.
 
   
—      Hardship
  Immediate lump-sum payment (availability strictly limited).
 
   
Changes to Distribution Date and/or Number of Payments
  You may change the distribution date to a date at least five years later than
the date you originally selected, and/or change the number of payments. Your
change will only be effective if you submit your request no later than one year
before the earlier of the end of your service as a director or the date of
payment you originally selected.
 
   
Taxes
  Deferred compensation is taxable as ordinary income at the time of
distribution.
 
  Rollover to an IRA, qualified plan or non-qualified plan is not permitted.
 
   
Beneficiary
  Upon your death, any existing account balances will be paid to your designated
beneficiary
 
  or beneficiaries in a lump sum.
 
   
Plan Funding
  The Plan is a non-qualified, unfunded plan. Your accounts are maintained for
 
  record-keeping purposes only.

3



--------------------------------------------------------------------------------



 



MetLife Non-Management Director Deferred Compensation Plan
The MetLife Non-Management Director Deferred Compensation Plan (the “Plan”)
allows eligible directors to defer receiving a portion of their annual retainer,
committee chair fees, and meeting fees, if any, payable in cash or shares of
MetLife, Inc. common stock (“MetLife Stock”) for services in 2005 and
thereafter, thereby deferring payment of federal and most state income taxes
until a later date when the deferred payments are received. Participation in the
Plan is completely voluntary.
Eligibility
Members of the Board of Directors of MetLife, Inc. (the “Board”) who are not
employees of MetLife, Inc. or any of its affiliates (“Non-Management Directors”)
are eligible to participate. In this Program Description, “you” refers to a
director who is eligible to participate in the Plan.
Making a Deferral Election
Prior to each year in which you will provide services as a Non-Management
Director, you may defer all or a portion of fees payable as compensation for
such services. Deferrals begin with the first fees payable for such services
during a calendar year and end with the last fees payable during the calendar
year. Designations do not carry over from year to year; you must make a new
designation each year.
When you are elected to the Board, you may defer all or a portion of your fees
payable in that calendar year by submitting a deferral election before the
earlier of (1) the first meeting that you attend for which you earn fees; or
(2) the thirtieth day after you become eligible to participate in the Plan.



The MetLife Non-Management Director Deferred Compensation Plan is a
non-qualified plan that is unfunded and subject to the risks described in this
document. Amounts credited to an account are solely for record-keeping purposes.
The Plan is not subject to full protection under the Employee Retirement Income
Security Act of 1974 (ERISA).
To defer your cash compensation, you need to complete a deferral election form
specifying:

•   The percentage of your cash fees you want deferred into a Deferred Cash
Account (if you choose to defer any of your cash fees, your deferral must equal
at least $10,000.00);

•   The investment tracking funds that will be used to adjust the value of that
Deferred Cash Account; and

•   A future distribution date and number of payments for that Deferred Cash
Account (paid in cash).

4



--------------------------------------------------------------------------------



 



To defer your MetLife Stock compensation, you need to complete a deferral
election form specifying:

•   The percentage of your MetLife Stock fees you want deferred into a MetLife
Deferred Stock Account; and

•   The future distribution date and number of payments for your MetLife
Deferred Stock Account.

Your deferral election form must be submitted during the enrollment period. If
you submit an election form that does not specify when payment is to be made,
payment will be made upon the termination of your service as a Non-Management
Director. If you submit an election form that does not specify the number of
installments in which payment should be made, payment will be made in a single
lump sum.
Before making your elections, you may wish to consult a tax or personal
financial advisor regarding all of the ramifications of deferral of compensation
under Internal Revenue Code Section 409A and all other requirements under law
for deferral of income taxation (“Legal Deferral Requirements”).
All deferrals are subject to the terms of this Plan.
Income Taxes
Compensation is not subject to current taxation under federal and most state
income tax laws at the time it is deferred. Deferred compensation to
Non-Management Directors is not subject to Social Security or Medicare taxes,
but it is subject to tax under the Self-Employment Contributions Act (SECA) when
the amounts are includible in your income. You should consult with a tax or
personal financial advisor to determine whether you must pay SECA on these
amounts when received.
Deferral Amounts
During the annual enrollment period, you may elect to defer all or a portion of
your fees payable in the following year for services as a director of MetLife,
Inc. If you choose to defer any of your cash fees, you must defer at least
$10,000.
Once you elect your deferral amount, you may not change it. You may, however,
suspend deferrals in cases of extreme hardship as provided in the Plan. See
“Hardship Exceptions,” below.
Deferred Compensation Accounts
If you defer any or all of your cash compensation, a Deferred Cash Account in
your name for that year’s deferrals will be established for record-keeping
purposes. If you defer any of your MetLife Stock compensation, a MetLife
Deferred Stock Account in your name for that year’s deferrals will be
established for record-keeping purposes. You will receive account statements
annually.
Your accounts will be credited effective on the date on which your fees would
have been payable had you not elected to defer receipt of such fees.

5



--------------------------------------------------------------------------------



 



Investment Tracking For Your Deferred Cash Accounts
Investment tracking funds are used as a device for adjusting the value of your
Deferred Cash Accounts from the time contributions are made until the time
payments are distributed from your Deferred Cash Accounts based on fund
performance. Your deferred cash account will not actually be invested in the
funds.
Each investment tracking fund reflects the investment performance of the actual
fund or index, including any management fees and/or other expenses that apply to
the fund. Gains or losses, measured each day the relevant stock market is open,
will be credited or debited from your account, in effect “mirroring” the
performance of the specified fund or index, determined on a Total Return basis.
“Total Return” reflects the change (positive or negative) in the value of your
account, including dividends (if any) on a reinvested basis. If the aggregate
performance of the funds mirrored by the investment tracking funds you choose is
positive, the value of your account will increase; if it is negative, the value
of your account will decrease.
You may change your allocation among investment tracking funds — either with
regard to future deferrals or your existing account — at any time during the
year by accessing the Plan’s website at www.benefitplanservices.com/metlife
(click on Change Allocations) or by calling Benefit Plan Services, Inc.
(BPSI) at 1-800-340-8151. Keep in mind, you can make no more than six fund
allocation changes per year. For this purpose, all changes submitted on the same
day will count as a single change. You can elect to allocate your account among
one or more of the investment tracking funds in 5% increments. If you have
provided BPSI with your e-mail address, you will receive confirmation of your
changes shortly after they are made.
Allocations into and out of the MetLife Common Stock Fund must be pre-cleared
with the Corporate Secretary in accordance with the MetLife Insider Trading
Policy.
Following is a list of the investment tracking funds currently available in the
Plan.
The Plan, however, may be amended by the Plan Administrator to change, eliminate
or replace any investment tracking fund or index at any time. See the “Plan
Administrator” section for more information.

      Actively Managed Funds   Market Indexes
MetLife SIP Fixed Income Fund
  S&P 500® Index
Lord Abbett Bond Debenture Fund
  Russell 2000® Index
Oakmark Fund®
  MSCI EAFE® Index
MetLife SIP Small Company Stock Fund
  Lehman Brothers® Aggregate Bond Index
Oakmark International Fund
  Merrill Lynch US High Yield Master II Index
MSCI Emerging Markets IndexSM
 
   
Single-Stock Fund
   
MetLife Common Stock Fund*
   

 

*   This investment tracking fund may be used to adjust the value of any or all
of your Deferred Cash Compensation Account. Values are tracked in this
investment tracking fund using the value and performance of MetLife Stock, but
payment is made in cash. Your MetLife Deferred Stock Account, which consists of
deferred MetLife Stock payments, is paid out in the form of MetLife Stock.

6



--------------------------------------------------------------------------------



 



MetLife Deferred Stock Accounts
Your MetLife Deferred Stock Accounts will reflect the number of shares of
MetLife Stock you deferred, plus imputed reinvested dividends (on the same basis
as such dividends are paid on actual shares of MetLife Stock).
The value of your MetLife Deferred Stock Account will depend on the price of
MetLife Stock, which is affected by market conditions and other factors, such as
declared dividends. As a result, the value of your MetLife Deferred Stock
Account is anticipated to have a relatively high risk profile.
Your MetLife Deferred Stock Accounts will be appropriately adjusted (as
determined by the Governance Committee of the Board, or its successor) in the
event of any MetLife Stock dividend, MetLife Stock split, recapitalization
(including, but not limited, to the payment of an extraordinary dividend),
merger, consolidation, combination, or spin-off affecting MetLife, Inc.
capitalization, distribution of MetLife, Inc. assets to holders of MetLife Stock
(other than ordinary cash dividends), exchange of shares, or other similar
corporate change.
The performance of MetLife Deferred Stock Awards will be identical to that of
the MetLife Common Stock Fund, and is labeled the “MetLife Deferred Shares Fund”
in the “Total Return Historic Fund & Index Performance by Calendar Year” chart.
The Distribution Dates
For each of your Deferred Cash Accounts and your MetLife Deferred Stock Accounts
separately, you may choose to have your distributions begin either (1) on a
specific date no less than three years after the year of deferral (for example:
for payments attributable to services performed in 2008, the date you may choose
may not be earlier than 2012), or (2) upon the termination of your service as a
Non-Management Director of MetLife, Inc. (the date of your termination of
service will be determined in accordance with Legal Deferral Requirements). If
you choose to receive your account on a specific date, your account will be paid
to you on the earlier of (a) the date you selected, or (b) on the date of the
termination of your service as a director.
Once you have designated a distribution date, you cannot change it except as
described below under “Changing the Distribution Date And/Or Number of
Payments.”
Number of Payments
You may elect to receive each of your account balances in either a lump-sum
payment or up to 15 annual installments. For each of your Deferred Cash
Accounts, each annual installment will be a fraction of the account’s cash value
with one being the numerator and the number of payments remaining being the
denominator. For each of your MetLife Deferred Stock Accounts, each annual
installment will be a fraction of the number of shares of MetLife Stock
represented in the account, with one being the numerator and the number of
payments remaining being the denominator and disregarding any fraction of a
share until the last installment. For example, if you elect to receive 10 annual
payments, the first payment is equal to 1/10th of the account; the second
payment is equal to 1/9th of the account; and so on until final payment is made.
For purposes of Legal Deferral Rules, any payment option selected under this
plan will be considered to be a single payment form of benefit.

7



--------------------------------------------------------------------------------



 



Form of Payments
All payments from your Deferred Cash Accounts (including portions invested in
the MetLife Common Stock Fund) will be made in cash. All payments from your
MetLife Deferred Stock Account will be made in MetLife Stock, except that
fractional shares will be paid in cash at the Closing Price of MetLife Stock on
the date of payment.*
Taxation of Payments
Generally, payments are subject to federal, state and local tax income taxes in
the year you receive the amounts. Rollover to an IRA, qualified plan or
non-qualified plan is not permitted.
Changing the Distribution Date And/Or Number of Payments
For each of your Deferred Cash Account and your MetLife Deferred Stock Account
for a given year, you may make changes only once, at which time you may change
either or both: (1) the date you have selected to receive payment of your
deferred compensation to a date at least five (5) years later than your original
selection; and/or (2) the number of payments you have chosen to receive (your
change may increase or decrease the number of payments). You must make all
changes to any particular account at the same time; provided, however, that your
changes are effective if you submit them no later than one year before the
earlier of the original date you had selected for payment or the date your
service as a Non-Management Director ends, and otherwise will not be effective.
All changes will be effective to the extent consistent with Legal Deferral
Requirements.
Payment to Beneficiaries
If you die before your distributions begin or are completed, the balance in your
accounts will be paid as a single lump sum to your beneficiary. If you have not
designated a beneficiary, or your beneficiary (or beneficiaries) die(s) before
you do, the balance in your accounts will be paid to your estate.
You may designate an individual, entity, trustee, or your estate as your
beneficiary, and you may change your beneficiary at any time. Each beneficiary
designation will apply to all of your deferrals under the Plan, and will
supersede your previous beneficiary designations. Unless or until you submit a
new beneficiary designation form, your last beneficiary designation (if any)
under the MetLife Deferred Compensation Plan for Outside Directors (or, if you
have not designated a beneficiary under that plan, the beneficiary you have
designated under the MetLife, Inc. 2000 Directors Stock Plan, if any) will apply
under this Plan.
 

*   “Closing Price” means the closing price of a share of MetLife Stock as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of shares of MetLife Stock are quoted at the relevant time) on
such date. In the event that there are no transactions of MetLife Stock reported
on such tape (or such other system) on such date, Closing Price shall mean the
closing price on the immediately preceding date on which MetLife Stock
transactions were so reported.

8



--------------------------------------------------------------------------------



 



You may designate your beneficiary(ies) during each annual enrollment period. If
you wish to change your beneficiary designations during the year you may access
the website www.benefitplanservices.com/metlife (by clicking on Beneficiary
Detail) or contact BPSI at 1-800-340-8151 and they will send you a form on which
you can make your new beneficiary elections.
Loans
No loans may be taken from your accounts.
Hardship Exceptions
In cases of extreme hardship, and consistent with legal requirements for
deferral of income taxation, the Plan Administrator may suspend deferrals or
make payments to you, reducing the value of your account. However, the total
amount suspended and advanced cannot exceed the amount required to satisfy the
financial consequences of the hardship and tax withholding requirements.
Unfunded, Unsecured Obligations of MetLife, Inc.
Deferrals under the Plan are unfunded and unsecured obligations of MetLife, Inc.
Your rights are those of a general unsecured creditor of MetLife, Inc. The Plan
is intended to be designed and administered in complete accordance with Legal
Deferral Requirements, but in no event will MetLife, Inc., any affiliate, or the
Plan be liable for any taxes, penalties, or other losses on account of the Plan
or its administration failing to comply with Legal Deferral Requirements.
Assignment
No assignment or pledge of the right to receive the payment of amounts deferred
or any other rights under the Plan may be made.
Qualified Domestic Relations Orders (“QDROs”)
Deferred compensation will be distributed or attached to the extent required by
a
QDRO.
Plan Administrator
The Plan is administered by a Plan Administrator who may establish, amend or
rescind rules and regulations relating to the Plan. The Plan Administrator of
this Plan is also the Plan Administrator of the Metropolitan Life Retirement
Plan for U.S. Employees. The Employee Benefits Committee of the Metropolitan
Life Insurance Company appoints the Plan Administrator of the Retirement Plan,
who serves until such time as the Committee appoints a new Plan Administrator.
To the extent consistent with law, including Legal Deferral Requirements, the
Plan Administrator may amend, modify, suspend, or terminate the Plan at any time
and for any reason. The Plan Administrator may not amend, modify or terminate
the Plan in a way that will reduce the amount that has been accrued in your
deferred compensation account prior to the effective date of the amendment,
modification or termination.

9



--------------------------------------------------------------------------------



 



The determinations and interpretations of the Plan made by the Plan
Administrator shall be final, binding, and conclusive for all purposes under the
Plan. The Plan Administrator may prescribe forms for participants to take action
authorized or allowed under the Plan and may appoint agents and consult legal
counsel and other professionals to assist in administration of the Plan. The
Plan Administrator may, in his or her discretion, adjust the value of a deferred
compensation account on a basis other than as prescribed in deferral or
reallocation elections, including but not limited to the use of investment
tracking funds other than those selected by the participant. The Plan
Administrator will administer any claims under the Plan by following Section 503
of ERISA, any applicable regulations, and any other procedures the Plan
Administrator adopts.
The Plan Administrator may reject or reform a deferral election on any lawful
basis, and may conform any provision of the Plan to Legal Deferral Requirements.
Where consistent with such requirements, the Plan Administrator may pay deferred
compensation regardless of the participant’s election for payment at another
time.
Investment Tracking Funds and Indices — Additional Information
Each investment tracking fund and index mirrors the performance of the actual
fund or index to which it refers. Following are descriptions and historic
performance data for the actual funds and indices, determined on a Total Return
basis. Total Return means the change in price or value, plus dividends (if any)
on a reinvested basis, less any management fees or expenses that apply under the
actual fund.
There is no guarantee that any of the funds will achieve its objectives or
increase in value. Except to the extent you choose the investment tracking fund
for the MetLife SIP Fixed Income Fund, your deferrals may lose value. Each
actively managed fund has investment management fees and/or other expenses
associated with it. The descriptions below are derived from information provided
by the funds and other sources deemed to be reliable by the Plan Administrator.
Actively Managed Funds
MetLife SIP Fixed Income Fund: The fund seeks to generate a predictable return
through a specified interest rate, with preservation of original principle
invested. The Fixed Income Fund crediting rate is re-evaluated during the year.
Changes may be made to the rate, up or down as appropriate, based on market
conditions and the performance of the Fixed Income Fund Assets. The fund invests
in several MetLife issued GIC (Guaranteed Investment Contracts) Alternatives,
which consist of bonds, international securities, public utilities and similar
corporate issues. Participants receive a blended rate of return based on a
weighted average of all the separate interest rates payable under the various
underlying assets.

10



--------------------------------------------------------------------------------



 



Lord Abbett Bond Debenture Fund: This fund (the Lord Abbett Bond Debenture
Portfolio of the Met Investor Series Trust) is a mutual fund investment choice
available under various variable insurance contracts issued by Metropolitan Life
Insurance Company and its affiliates. The fund seeks to provide high current
income and the opportunity for capital appreciation to produce a high total
return. Under normal circumstances, the fund invests substantially all (at least
80%) of its net assets in bond, debenture and other fixed income securities. The
fund normally invests substantially all of its assets in high-yield and
investment-grade debt securities. It may also invest in securities convertible
into common stocks. Up to 80% of the fund’s assets may be invested in
high-yield/high-risk debt securities (“junk bonds”). In no event will the
Portfolio invest more than 10% of its gross assets at the time of investment in
debt securities which are in default as to interest or principal. At least 20%
of the fund’s assets must be invested in any combination of investment-grade
debt securities, U.S. Government securities, and cash equivalents. The fund may
also invest up to 20% of its net assets in equity securities including common
stocks, preferred stocks, convertible preferred stocks, warrants and similar
instruments. The fund may invest up to 15% of its assets in credit default
swaps. The fund may also invest up to 20% of its net assets in debt and equity
securities primarily traded in foreign countries. The fund attempts to invest in
securities selling at reasonable prices in relation to the adviser’s assessment
of its potential value. A, D
Oakmark Fund®: This fund is a mutual fund and seeks to achieve long-term capital
appreciation following a value style by investing primarily in the common stocks
of U.S. companies. A, D, E, F, G, H
MetLife SIP Small Company Stock Fund: This fund is an individually managed fund
that seeks to generate long-term growth of capital by investing in the stocks of
smaller U.S. companies with strong growth potential. The fund seeks to
outperform the Russell 2000 Growth® Index which measures the performance of
small company stocks with lower market capitalization. Assets are diversified in
the stocks of small companies which generally have market capitalization under
$2 billion. Small companies generally reinvest their profits back into the
company to support future growth and therefore normally pay little or no
dividends. Historically, however, their stock prices have had more potential to
increase than those of larger companies. The fund’s growth strategy focuses on
companies that show an established pattern of business success, typically
including accelerated growth, strong balance sheets, unique market positions and
excellent management. The fund normally holds approximately 40 to 60 individual
stocks.G
Oakmark International Fund: This mutual fund seeks to achieve long-term capital
appreciation following a value style by investing primarily in the common stocks
of non-U.S. companies. The fund may invest in mature markets (e.g., Japan,
Canada, United Kingdom) and in less developed markets (e.g., Mexico, Brazil,
South Korea). Ordinarily, the fund will invest in the securities of at least
five countries outside the U.S. There are no geographic limits on the fund’s
foreign investments, but the fund does not expect to invest more than 35% of its
assets in securities of companies based in emerging markets. B, E, F, G, H
Market Indexes
S&P 500® Index: This index measures the stock performance of 500 leading
companies in leading industries of the U.S. economy and is one of the most
widely recognized and used benchmarks of U.S. equity performance. C, E, H

11



--------------------------------------------------------------------------------



 



Russell 2000® Index: This index measures stock performance of 2,000 smaller U.S.
companies with market capitalization under $5.2 billion as of September 30,
2007. C,G,H
MSCI EAFE® Index: The Morgan Stanley Capital International Europe, Australasia,
Far East Index is a benchmark for developed market equity performance, excluding
the United States and Canada. As of June 2007, the MSCI EAFE Index consisted of
the following 21 developed market country indices: Australia, Austria, Belgium,
Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, the
Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden,
Switzerland, and the United Kingdom. B, E, F, G
Lehman Brothers® Aggregate Bond Index: This index covers the U.S. dollar
denominated, investment-grade, fixed-rate, taxable bond market of SEC registered
securities. The index includes bonds from the Treasury, Government-Related,
Corporate, Mortgage Backed Securities (agency fixed-rate and hybrid adjustable
rate mortgage pass-throughs), asset-backed securities and commercial
mortgage-backed securities sectors. U.S. Agency Hybrid Adjustable Rate Mortgage
securities were added to the index in April 2007. Lehman Brothers refers to this
index as the Lehman Brothers U.S. Aggregate Index.A, B
Merrill Lynch US High Yield Master II Index: The Merrill Lynch U.S. High Yield
Master II Index tracks the performance of below investment-grade U.S.
dollar-denominated corporate bonds publicly issued in the U.S. domestic market.
A,D
MSCI Emerging Markets IndexSM: The MSCI Emerging Markets Index is designed to
measure equity market performance in global emerging markets. As of June 2007,
the MSCI Emerging Markets Index consisted of the following 25 emerging market
country indices: Argentina, Brazil, Chile, China, Colombia, Czech Republic,
Egypt, Hungary, India, Indonesia, Israel, Jordan, Korea, Malaysia, Mexico,
Morocco, Pakistan, Peru, Philippines, Poland, Russia, South Africa, Taiwan,
Thailand and Turkey. B, E, F, G
Single-Stock Fund
MetLife Common Stock Fund: The performance of this fund will depend on the price
of MetLife, Inc. common stock, which is affected by market conditions and other
factors, such as declared dividends. Like other individual stock funds, this
fund is anticipated to have a relatively high risk profile. The performance of
this fund also includes the value of reinvested dividends on MetLife, Inc.
common stock, if any.
 

A   Bond and other fixed-income securities involve both credit risk and market
risk which includes interest rate risk. Credit risk is the risk that the
security’s issuer will not pay the interest, dividends or principal that it has
promised to pay. Market risk is the risk that the value of the security will
fall because of changes in market rates of interest or other factors. Interest
rate risk reflects the fact that the values of fixed-income security tend to
fall as interest rates rise. When interest rates go down, interest earned on
fixed-income securities will tend to decline.   B   Foreign securities pose
additional risks that are not associated with U.S. domestic issues, such as
changes in currency exchange rates and different governmental regulations,
economic conditions and accounting standards.   C   Invests in growth stocks,
the prices of which may be more sensitive to changes in current or expected
earnings than the prices of other stocks. Growth stocks may not perform as well
as value stocks or the stock market in general.   D   Lower rated high yield,
high risk securities generally involve more credit risk. These securities may
also be subject to greater market price fluctuations than lower yielding, higher
rated debt securities.   E   Invests in the common stock of large capitalization
companies. These investments may not be able to attain the growth rates as high
as those of successful smaller capitalization companies, especially during
extended periods of economic expansion.   F   The common stocks of medium-sized
companies may be more volatile than those of larger, more established companies.
  G   Investments in small capitalization and emerging growth companies involve
greater than average risk. Such securities may have limited marketability and
the issuers may have limited product lines, markets and financial resources. The
value of such investments may fluctuate more widely than investments in larger,
more established companies.

12



--------------------------------------------------------------------------------



 



H   Invests in stocks that tend to trade at lower prices relative to their
fundamental financial characteristics and are therefore considered undervalued.
Value stocks can perform differently than other categories of stocks (e.g.,
growth stocks) and can continue to be undervalued by the market for long periods
of time.

13



--------------------------------------------------------------------------------



 



Total Return
Historic Fund & Index Performance by Calendar Year
As of September 30, 2007
These figures are past performance and are not an indication of future
performance. Note: Unit values fluctuate and amounts received upon distribution
may be more or less than deferrals. Current performance may be lower or higher
than the performance figures quoted. More information regarding the performance
of the investment tracking funds may be found at the “Plan Information” link
located on your participant account Home page at
www.benefitplanservices.com/metlife.

                                              YTD   2006   2005   2004   2003  
Actively Managed Funds                    
MetLife SIP Fixed Income Fund1
    3.38 %     5.00 %     4.77 %     4.51 %     5.00 %
Lord Abbett Bond Debenture Fund2
    6.43 %     9.35 %     1.81 %     8.43 %     19.52 %
Oakmark Fund®3
    2.96 %     18.26 %     -1.31 %     11.73 %     25.30 %
MetLife SIP Small Company Stock Fund1
    11.30 %     11.42 %     6.04 %     10.79 %     45.11 %
Oakmark International Fund3
    4.48 %     30.60 %     14.12 %     19.09 %     38.04 %
Market Indexes
                                       
S&P500® Index 4, 8
    9.13 %     15.80 %     4.91 %     10.88 %     28.70 %
Russell 2000® Index 5, 8
    3.16 %     18.37 %     4.55 %     18.33 %     47.25 %
Nasdaq Composite® Index 6
    .15 %     10.28 %     2.17 %     9.16 %     50.01 %
MSCI EAFE® Index 7, 8
    13.15 %     26.34 %     13.54 %     20.25 %     38.59 %
Lehman Brothers® Aggregate Bond Index 9
    3.85 %     4.33 %     2.43 %     4.34 %     4.10 %
Merrill Lynch US High Yield Master II Index 9
    3.39 %     11.77 %     2.72 %     10.87 %     28.15 %
MSCI Emerging Markets IndexSM 7, 8
    34.50 %     32.17 %     34.00 %     25.55 %     55.82 %
MetLife Deferred Shares Fund 10
MetLife Common Stock Fund 11
    18.17 %     21.64 %     22.21 %     21.68 %     25.38 %

 

1   All performance shown for the MetLife SIP Fixed Income Fund and the MetLife
SIP Small Company Stock Fund are net of investment management fees and other
expenses. Both funds have been available as tracking funds in the Plan since
January 1, 1998. Returns in the MetLife SIP Fixed Income Fund are credited to
participants’ balances by crediting a daily interest factor that produces the
effective annual return that is declared for the fund. The effective annual
interest rate for the MetLife SIP Fixed Income Fund is 5.15% effective
January 1, 2007.   2   The Lord Abbett Bond Debenture Fund (Lord Abbett Bond
Debenture Portfolio of the Met Investors Series Trust, Class A shares) is a
mutual fund investment choice available under various variable insurance
contracts issued by Metropolitan Life Insurance Company and its affiliates. The
Loomis Sayles High Yield Bond Portfolio of the Metropolitan Series Fund was
merged into the Lord Abbett Bond Debenture Portfolio after the close of business
on April 26, 2002. Performance for the Lord Abbett Bond Debenture Portfolio
includes performance of the Loomis Sayles High Yield Bond Portfolio prior to
April 27, 2002, and performance of the Lord Abbett Debenture Portfolio after
April 26, 2002. All performance is shown net of the Lord Abbett Bond Debenture
Portfolio’s investment management fees and other expenses.   3   The Oakmark
Fund and the Oakmark International Fund are mutual funds. All performance is
shown net of investment management fees and other expenses. The Oakmark Fund and
Oakmark International Fund have been available as tracking funds in the Plan
since January 1, 1998.   4   The S&P 500 Index Fund has been available as a
tracking fund in the Plan since January 1, 2001. The MetLife SIP Common Stock
Index Fund was available in the Plan from January 1, 1998 through December 31,
2000. The MetLife SIP Common Stock Index Fund was converted to the S&P 500 Index
Fund after the close of business on December 31, 2000.

14



--------------------------------------------------------------------------------



 



5   The Russell 2000 Index has been available as a tracking fund in the Plan
since January 1, 2001. Returns on amounts that were formerly in the Nasdaq
tracking fund prior to March 1, 2007 are not reflected in the Russell 2000 Index
returns   6   The Nasdaq Composite Index was made available as tracking fund in
the Plan since January 1, 2001 and was eliminated as a tracking fund at the
close of business on February 28, 2007. The “YTD” column reflects returns from
December 31, 2006 through February 28, 2007. Investment-tracking on
participants’ accounts was done using the Total Return measure (the percentage
change in the unit prices, plus the impact of reinvested dividends) for all
periods shown, except for 2004 returns which reflect the Total Return measure
and for the 2003 return, which reflects the Price Return Measure. Total Return
information on the Nasdaq Composite Index was not available prior to 2004.
Investment-tracking for periods prior to January 2005 was done using the Price
Return measure (the percentage change in the unit price, without reinvested
dividends). The preceding sentence applies only to the MetLife Deferred
Compensation Plan for Outside Directors, which provided for deferral of
compensation prior to January 2005; performance charts in the program
descriptions for elections that were offered under those plans reflected the
Price Return measure.   7   The MSCI EAFE Index and the MSCI Emerging Markets
Index have been available as tracking funds in the Plan since January 1, 2001.
The name of the MSCI EMF Index tracking fund has been changed to MSCI Emerging
Markets Index to reflect the corresponding change of name in this MSCI market
index.   8   Investment-tracking on participants’ accounts will be done using
the Total Return measure (the percentage change in the unit price, plus the
impact of reinvested dividends) for all funds, including the S&P 500 Index,
Russell 2000 Index, MSCI EAFE Index, and MSCI Emerging Markets Index tracking
funds. Returns in this chart reflect the Total Return measure for all periods
shown for all funds. Investment-tracking for periods prior to January 2005 was
done using the Price Return measure (the percentage change in the unit price,
without reinvested dividends) for the S&P 500 Index, Russell 2000 Index, MSCI
EAFE Index, and MSCI Emerging Markets Index tracking funds. The preceding
sentence applies only to the MetLife Deferred Compensation Plan for Outside
Directors, which provided for deferral of compensation prior to January 2005;
performance charts in the program descriptions for elections that were offered
under those plans reflected the Price Return measure.   9   The Lehman Brothers
Aggregate Bond Index (Lehman Brothers refers to this index as the Lehman
Brothers U.S. Aggregate Index), and Merrill Lynch US High Yield Master II Index
have been available as tracking funds in the Plan since January 1, 2001.   10  
The MetLife Deferred Shares Fund has been available as a tracking fund since
May 1, 2001. The Performance data is obtained from MetLife, Inc. Returns reflect
the MetLife stock price (MET), including reinvested dividends, as reported by
MetLife, Inc.   11   The MetLife Common Stock Fund was made available as a
tracking fund for participants since November 2003. The Performance data is
obtained from MetLife, Inc. Returns reflect the MetLife stock price (MET),
including reinvested dividends, as reported by MetLife, Inc.

15



--------------------------------------------------------------------------------



 



PROSPECTUS INFORMATION
In connection with the obligations of MetLife, Inc. under the Plan, the
following constitute the prospectus meeting the requirements of Section 10(a) of
the Securities Act of 1933, as amended:

1.   The information set forth in this Program Description;

2.   Any other written documents delivered to participants updating or revising
the information in item 1 above. Those documents will contain a legend
indicating that they constitute a part of the prospectus covering the
obligations being offered as permitted by the Plan;

3.   Each of the following documents filed by MetLife, Inc. with the Securities
and Exchange Commission (the “Commission”), which are incorporated by reference
in this prospectus:

  a)   MetLife, Inc.’s Annual Report on Form 10-K for the year ended
December 31, 2006;     b)   All other reports filed by MetLife, Inc. with the
Commission pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of
1934, as amended, since December 31, 2006; and     c)   All documents
subsequently filed by MetLife, Inc. pursuant to Sections 13(a), 13(c), 14 and
15(d) of the Securities Exchange Act of 1934, as amended, prior to the filing of
a post-effective amendment which indicates that all securities offered have been
sold or which de-registers all securities then remaining unsold.

You may obtain a copy of the above filings described in items 1 and 2, at no
cost, by calling BPSI at 1-800-340-8151. Filings described in item 3 and any
other documents MetLife, Inc. provides to its shareholders may be obtained, at
no cost, at www.metlife.com (by clicking on Investor Relations) or by calling
1-800-649-3593. You may also request copies of any of the above documents by
writing to the MetLife Corporate Secretary, 200 Park Avenue, New York, NY
10166-0188.

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this MetLife Non-Management Director Deferred Compensation
Plan, as amended and restated effective January 1, 2005, is approved.

          PLAN ADMINISTRATOR
      /s/ Margery Brittain           Date:   12-5-2007       Witness:       
/s/ Bonita Haskins      

Page 17